Citation Nr: 0300498	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder and neurological problems.

(The issue of entitlement to service connection for a 
seizure disorder and neurological problems, secondary to 
exposure to undiluted DDT will be the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
October 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for a seizure 
disorder and neurological problems.

This claim was previously before the Board and was the 
subject of a January 2001 remand that requested that the 
veteran be scheduled for a hearing before the Board at the 
RO, as he had requested.  This claim was again before the 
Board and was the subject of an August 2002 remand which 
sought to resolve procedural matters and to have the 
veteran scheduled for a hearing before the Board at the 
RO.  The veteran has withdrawn his request for a hearing 
before the Board at the RO and the other requested action 
has been completed.  Therefore, this claim is again before 
the Board.

The veteran's claim of entitlement to service connection 
for a seizure disorder and neurological problems, 
secondary to exposure to undiluted DDT will be the subject 
of a later decision.  The Board is undertaking additional 
development on that issue, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  When that action is completed, 
the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903.  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The January 1991 rating decision which denied service 
connection for a seizure disorder and neurological 
problems secondary to exposure to undiluted DDT is final.

2.  The evidence submitted subsequent to the January 1991 
rating decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits 
of the veteran's claim of entitlement to service 
connection for a seizure disorder and neurological 
problems.


CONCLUSION OF LAW

The evidence received subsequent to the final January 1991 
rating decision is new and material and serves to reopen 
the veteran's claim of entitlement to service connection 
for a seizure disorder and neurological problems.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any 
further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Because the Board is reopening his claim, the veteran does 
not require further assistance with regard to the question 
of new and material evidence.

Prior decisions of the Board and the RO are final and may 
be reopened only upon receipt of additional evidence 
which, under applicable statutory and regulatory 
provisions, is both new and material so as to warrant 
revision of the previous decision.  38 U.S.C.A. §§ 5108, 
7104, 7105.  "New" evidence means more than evidence that 
has not previously been included in the claims folder, and 
must be more than merely redundant and cumulative, in that 
it presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  

When determining whether the claimant has submitted new 
and material evidence to reopen the claim, consideration 
must be given to all of the evidence submitted since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final 
decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently 
false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
However, that regulatory amendment applies only for claims 
filed on or after August 29, 2001.  The veteran's claim to 
reopen was received prior to August 29, 2001.  Therefore, 
the regulatory amendment does not apply to consideration 
of this case.  The Board will consider the claim under the 
version of 38 C.F.R. § 3.156(a) set forth above.

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Then, if new and material evidence has been 
submitted to reopen the claim, the Board may then proceed 
to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  
Manio v. Derwinski, 1 Vet. App. 140 (1991); see also 
Elkins v. West, 12 Vet. App. 209 (1999).

The claimant did not perfect an appeal of the January 1991 
denial of service connection for a seizure disorder and 
neurological problems, secondary to exposure to undiluted 
DDT.  That rating decision is final.  38 U.S.C.A. § 7105.  
Therefore, pursuant to the Court's holding in Evans v. 
Brown, 9 Vet. App. 273 (1996), the Board will consider 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a seizure disorder and neurological problems, secondary to 
exposure to undiluted DDT subsequent to the January 1991 
rating decision.

Service connection may be established for a disease or 
injury incurred in or aggravated by active service, 
resulting in a current disability, or for an injury 
incurred in or aggravated in inactive duty training.  
38 U.S.C.A. § 101, 1110; 38 C.F.R. §§ 3.303, 3.304.  
Disability that is proximately due to or the result of a 
disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Epilepsies are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

Therefore, in order to produce evidence which bears 
directly and substantially upon his claim such that it 
must be considered to fairly decide the merits of that 
claim, the claimant must produce evidence, which in 
conjunction with the evidence already of record, supports 
the proposition that he was exposed to DDT in service, 
that a seizure disorder or neurological problem was 
incurred in or aggravated by his service, is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service or due to inservice exposure to DDT, 
or that epilepsy manifested to a compensable degree within 
one year following his separation from service.  The Board 
finds that there is new evidence of record showing that 
the veteran was most likely exposed to DDT in service.

The new evidence received subsequent to the January 1991 
rating decision includes a May 1998 letter from the 
Department of the Navy.  That letter states that, "We can 
say with a high degree of certainty that if you were a 
Pharmacists Mate in the South Pacific in 1944, and had 
been trained in Malariology, it would have been a normal 
part of your duties to spray DDT in fuel oil with such 
exposure being likely on a daily basis."

At the time of the January 1991 denial of the veteran's 
claim, the evidence did not establish exposure to DDT 
during the veteran's service.  Therefore, the Board finds 
that the new evidence establishing exposure to DDT during 
service is material because it is so significant that it 
must be considered to fairly decide the veteran's claim.

Accordingly, the Board finds that new and material 
evidence has been received subsequent to the January 1991 
denial to reopen the claim of entitlement to service 
connection for a seizure disorder and neurological 
problems, secondary to exposure to undiluted DDT and that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.156.


ORDER

The veteran's claim of entitlement to service connection 
for a seizure disorder and neurological problems, 
secondary to exposure to undiluted DDT is reopened.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

